Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/648,229; 62/522,847; and 15725430, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The applications fail to provide support for the sending of kits with different sized trays nor selection of a tray by a patient based on a relative size of the tray on a dental arch of the patient. As such the earliest priority date provided to the instant claims is 04/27/2018.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 18, 20-25 have been considered but are moot because the new ground of rejection rely on new reference of Milligan to teach the new claim amendments along with a clarification of the Kravitz reference for the generating 3d images and providing them to the lab. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 9, 24 and 25, are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2009/0081604 A1) in view of Tchouangang et al. (US 2011/0183293 A1) and evidenced by Mouth Piece Guy et la. (Mouth Piece guy vs the competition: impression kits, www.youtube.com/watch?v=tYOjMtYWQOQ&feature=youtu.be, 02/23/2018 pdf with screen shots provided) in view of Kravitz et al. (Teledentistry, Do-it-Yourself Orthodontics, and Remote Treatment Monitoring, JCO/DECEMBER 2016, VOLUME L NUMBER 12)  in view of Brandy et al. (Why I Am straightening my teeth with smiledirectclub-glue sticks blog published on line 08/26/2015 at https://gluesticksblog.com/smiledirectclub-review/) and further in view of Milligan et al. (Smile direct User interface published on line 04/02/2017 at https://www.youtube.com/watch?v=f_Tn8PyUh9Q pdf of screen shots cited)
Regarding claims 1, 3, 9, 24, and 25, Fisher discloses sending a dental impression kit to a patient at a location that is remote from an office of a dentist, an orthodontist, or other dental professional for the administration of the contents of the dental impression kit  to form a plurality of dental impressions of the patient’s teeth (Fig. 4 element 410, paragraph [0015] lines all disclosing the receiving of the kit at the address of the patient and thus would require sending, further paragraph [0016] lines 1-5 disclosing the address is not a dental office), the dental impression kit including only a plurality of dental trays that includes a single set of dental trays including a first tray that is an upper dental tray and a second tray that is a lower trays (paragraph [0021] lines 1-6 disclosing a first dental tray for maxillary teeth and a second tray for mandibular teeth), a base putty, and a catalyst putty, the base putty and the catalyst putty being mixable to form a putty mixture that can be positioned in the dental trays for creating a plurality of dental impressions (paragraph [0015] lines 5-10 disclosing the putty requires mixing to form a settable impression material thus being a base and catalyst putty, paragraph [0040] lines 5-9 disclosing a base material and addition of a catalyst); receiving the plurality of dental impressions created using the a dental tray of the first set of dental trays (Fig. 4 element 420), and manufacturing a plurality of dental aligners based on a dental impression of the plurality of dental impressions, the plurality of dental aligners being specific to the patient and being configured to reposition one or more teeth of the patient (Fig. 4 elements 440-470), the manufacturing of the plurality of dental aligners including manufacturing a first set of dental aligners corresponding to an upper dental arch of the patient and a second set of dental aligners corresponding to a lower arch of the patient (paragraph [0056] all)
Fischer discloses steps identical to the instant application as discussed above but fails to explicitly disclose that the trays in the kit consist of a set of first of two trays with a first size and a second set of two trays with a second different sizes as recited in claims 1 and 18, nor where the first set of trays consists of upper and lower trays of the first size and the second set consists of upper and lower trays of the second different size than the first set as per claim 3, nor where the set of trays is consists of a first set of two upper and two lower trays of a first size, a second set of two upper and two lower trays of a second size, and a third set of two upper and two lower trays of a third size as recited in claim 24, nor using a first tray of the first set of dental trays to create the first impression and a second tray from the second set of dental trays to create the second dental impression as recited in claims 1 and 6, nor each having been selected by the patient based on a fit of a first dental tray of the first set of dental trays on a dental arch of the patient relative to a fit of a second or third dental tray of the second or third set of dental trays on the dental arch of the patient as recited in claims 1 and 18.
However, Tchouangang discloses an at home dental impression supply kit (title and abstract disclosing the kit is for use by a patient without visiting a dentist), the kit providing a set of upper and lower dental trays (Fig. 1 elements 5 and 6) and acknowledges and discloses that different patients were known required different size dental trays in order to take proper at home impressions ( paragraph [0075] lines 4-6 disclosing providing a “number sufficient to accommodate size differences among individuals) with a first set, a second set and/or a third tray sets of upper and lower trays of different sizes (paragraph [0076] lines 1-6), and the set of trays and there particular sizes and types being selected based on the relative fit of the different sized trays to the size dental arch of the patient (paragraph [0015] lines 1-6, and 10 and [0076] lines 2-6 disclosing the known issue of selecting/using the proper sized tray based on need).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a kit consisting of two or three sets of dental trays of different sizes and/or the different sets consisting of upper and lower trays of first, second, and/or third sizes to each set and the selection of the tray based on relative need for fit on a patient as taught by Tchouangang into the method and kit as taught by Fischer for the purpose of ensuring the kit has the sufficient sizes and trays based on need as taught by Tchouangang (paragraph [0075] lines 4-6) and further a selection of appropriately sized trays by the patient for dental application to a patient’s jaw size being obvious to one having ordinary skill in the art as evidenced as a requirement for a proper impressions for particular patients would have require providing appropriate multiple sizes in an at home kit for selection of the size by the patient themselves who is not a dentist, orthodontist or other professional as taught in Tchouangang and supported by Mouthpiece guy (page 1 disclosing sending at least three different sizes “is good” for people to select from, page 3 “everybody has different sized teeth”, pages 4-5 teaching the obvious of needing kits to have selectable size trays for impressions by different people, page 8-20 disclosing sending three sizes trays and three sets of putties with instructions that different size trays require different amounts of putty to fully capture the needed anatomy) and further under KSR "[a] person of ordinary skill is also a person of ordinary creativity, not an automaton," and that "the final step [of the claimed invention] is merely the logical result of common sense application of the maxim ‘try, try again.’”, thus the application of common sense would be that supply at home kits with trays that would actually fit patients would be obvious to one having ordinary skill in the art in light of the cited art. Regarding the limitation of “consisting of” Fisher discloses providing only the trays needed for a patient to take impressions and thus above combination in regard to the particular number of sets to add in addition to the first set of Fisher would provide for either the kit consisting of two sets as required by claims 1 and 18 or only 3 sets as required by claim 24. 
Further regarding claims 1 and 24, Fisher/Tchouangang /MouthPieceGuy as combined discloses steps substantially identical to the instant application as discussed above but fails to explicitly disclose the step of receiving images of mouth of the patient captured by a user device of the patient and determining based on the images of the mouth of the patient to generate a treatment plan based on the plurality of dental impressions, providing to a computing device of a dental lab, responsive to determining to generate the treatment plan, three-dimensional (3D) image data captured from the plurality of dental impressions for generating of the treatment plan, receiving  from the computing device data corresponding to the treatment plan including a plurality of 3D models, each 3D model of the plurality of 3D models corresponding to a step in a series of steps to reposition one or more teeth of the patient in accordance with eh treatment plan, providing a user interface on a user portal to the patient, the user interface including a first user interface element enabling the patient to view a visualization of the treatment plan on the user portal and a second user interface element enabling the patient to purchase dental aligners based on the treatment plan, receiving a selection of the second user interface element on the user interface and the manufacturing step further based on the treatment plan in response to determining that the patient purchased the plurality of dental aligners.
However, Kravitz discloses a method of sending an impression kit to a patients home (page 721 left column lines 17-22), and the receiving of images of the mouth of a patient captured by a user device of the patient and the determining based on the images of the mouth to generate a treatment plan based on the plurality of dental impressions (page 721 right column lines 1-6 disclosing the customer who is the patient, uploads their own photographs and the entity uses the information to determine to generate a 3D treatment plan, See further Fig. 3 “customer uploads photographs” and “customer takes owns PVS impressions is before SDC determined to make the 3D treatment plan), and providing to a computing device of a dental lab responsive to determining to generate and then actually generating the treatment plan based on the 3D image data captured from the plurality of dental impressions for generation of the treatment plan and receiving from the computing device data corresponding to the 3D treatment plan including a plurality of 3D models corresponding to steps in a series of step to reposition one or more teeth in accordance with the treatment plan (page 721 right column lines 5-6, 12-22 disclosing the generated and received 3D plan has a series of 3D models for the 20 sets of aligners, page 722 left column lines 1-6 the dentist or orthodontic reviews the entire 3D treatment plan,  Fig. 3 SDC having received the impressions and images creates a 3D treatment plan, thus being on a computer, page 721 right column 1-6 making clear the impressions and photos are used to generate the 3D treatment plan which requires digitalization of the impression trays and must occur on a computer, this would have been clearly understood at the time by one having ordinary skill in the art), providing a user interface on a user portal including a first user interface element enabling a user to view a visualization of the treatment plan on the user portal (fig. 3 “Case reviewed” showing a user portal on a computer to allow a viewing of a visualization of the 3D treatment plan before aligners are made).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the steps of receiving images of mouth of the patient captured by a user device of the patient and determining based on the images of the mouth of the patient to generate a treatment plan based on the plurality of dental impressions, providing to a computing device of a dental lab, responsive to determining and  to generate the treatment plan, and to generate three-dimensional (3D) image data captured from the plurality of dental impressions for generating of the treatment plan, receiving  from the computing device data corresponding to the treatment plan including a plurality of 3D models, each 3D model of the plurality of 3D models corresponding to a step in a series of steps to reposition one or more teeth of the patient in accordance with eh treatment plan, providing a user interface on a user portal and the user interface including a first user interface element enabling the user to view a visualization of the treatment plan on the user portal all via an application server as taught by Kravitz into the  methods steps as taught by Fisher/Tchouangang /MouthPieceGuy for the purpose of providing the method with improved convenience and improved access to oral health care with reduced cost to the patient and the orthodontist (page 726 left column lines 28-33).
Further regarding claims 1 and 24, Fisher/Tchouangang /MouthPieceGuy/Kravitz as combined discloses steps substantially identical to the instant application as discussed above but fails to explicitly disclose where the providing by the application server of a user interface on a user portal is to the patient, and the user interface including a first user interface element enabling the patient to view a visualization of the treatment plan on the user portal and a second user interface element enabling the patient to purchase dental aligners based on the treatment plan, receiving on the application server a selection of the second user interface element on the user interface and the manufacturing step further based on the treatment plan in response to determining that the patient purchased the plurality of dental aligners.
	However, Brandy discloses their review of a method of ordering a dental impression kit that is used to allow them to purchase dental aligners  (page 7 lines 4-6), with the step of a kit being sent to the patient at their home (page 9 lines 3-9 disclosing the patient order the kit and received the kit thus the kit was sent to the patient), receiving a plurality of dental impression created using dental trays in the kit (page 9 lines 7-9), and a step of receiving impression of the mouth of the patient captured by the patient (page 9 lines 7-9),  and determining based on  the mouth of the patient to generate a treatment plan based on the plurality of dental impressions, providing to a computing device of a dental lab, responsive to determining to generate the treatment plan, three-dimensional (3D) image data captured from the plurality of dental impressions for generating of the treatment plan, receiving  from the computing device data corresponding to the treatment plan including a plurality of 3D models, each 3D model of the plurality of 3D models corresponding to a step in a series of steps to reposition one or more teeth of the patient in accordance with eh treatment plan, providing a user interface on a user portal to the patient, the user interface including a first user interface element enabling the patient to view a visualization of the treatment plan on the user portal (Page 10 showing the patient being provided with a user portal to view the 3D stages of the treatment plan “S though R”, thus requiring the a computer to have received the 3D data from the impressions and the creation and sending/receiving of the entire 3D treatment plan to and from user portals include the patient access portal) and a second user interface element enabling the patient to purchase dental aligners based on the treatment plan (page 11 lines 10-13 “I’ve purchased by aligners” thus being purchased through some second user interface which would allow purchasing) , receiving a selection of the second user interface element on the user interface and the manufacturing step further based on the treatment plan in response to determining that the patient purchased the plurality of dental aligners (page 11 lines 10-13 disclosing that after the receiving of the selection via some second interface element that the user had purchased the aligners they would then be manufactured and sent to the user).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate where the providing a user interface on a user portal is to the patient, and the user interface including a first user interface element enabling the patient to view a visualization of the treatment plan on the user portal and a second user interface element enabling the patient to purchase dental aligners based on the treatment plan, receiving a selection of the second user interface element on the user interface and the manufacturing step further based on the treatment plan in response to determining that the patient purchased the plurality of dental aligners as taught by Brandy et al. into the method as taught by Fisher/Tchouangang /MouthPieceGuy/Kravitz  for the purpose of allowing the patient to ask and have answered any questions about the proposes treatment before ordering the aligners for manufacturing as taught by Brandy (page 9 line 9- page 10 line 2).
Further regarding claims 1 and 24, Fisher/Tchouangang /MouthPieceGuy/Kravitz/Brandy as combined discloses steps substantially identical to the instant application as discussed above but fails to explicitly disclose where the providing by the application server of a user interface on a user portal to the patient with a second user interface element that enables the patient to purchase dental aligners based on the treatment plan, receiving on the application server a selection of the second user interface element on the user interface.
However, Milligan et al. discloses a method of ordering a dental impression kit that is used to allow them to purchase dental aligners  (page 1, caption stating modeling condition to completion), with a provision by an application server to a provider computing device associated with a provider that the images of the mouth of the patient and the treatment plan data along with a receipt by the application server from the provider computer device of a communication that indicated the patient is fit for treatment and the treatment plan is acceptable (page 1 wording next to the smiling face that reads “your treatment plan has been approved” requiring that the web based application server interacted with the provider via the application server and thus over the web via computers to show the images of the patient and treatment to a provider to get “approved”) that operates through a web based application server (page 1 website in address bar), with a provision by the application server of a user interface (page one GUI webpage), with a first user interface element enabling the patient to view a visualization of the treatment template plan on the user portal (page 1 element 1st user interface element, web portal being shown by the log out link in the upper righthand corner thus having logged into the portal), and a second user interface element enabling the patient to purchase dental aligners based on the treatment plan (page 1 element 2nd user/patient interface element titled “purchase your aligners”).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate where the providing the provision by the server to the provider, the receive by application server the approval communication, and the providing by the server of the second element to enable purchasing to receive a selection of purchase as taught by Milligan et al. into the method as taught by Fisher/Tchouangang /MouthPieceGuy/Kravitz/Brandy  for the purpose of allowing the patient to view their treatment that has been approved by a provider before purchase as shown by Milligan (page 1-4 allowing the patient to see each step that has been approved by the provider and thus allows the patient to make an informed decision).

 Regarding claim 2, Fisher/Tchouangang /MouthPieceGuy/Kravitz/Brandy/Milligan as combined further discloses where the first set of trays is an upper dental arch tray and lower arch tray(Fischer paragraph [0021] lines 1-6 disclosing a first dental tray for maxillary teeth and a second tray for mandibular teeth).
	Regarding claim 5, Fisher/Tchouangang /MouthPieceGuy/Kravitz/Brandy/Milligan further discloses sending a plurality of dental aligners to the patient (Fischer fig. 2 element 260).
Regarding claim 9, Fisher/Tchouangang /MouthPieceGuy/Kravitz/Brandy/Milligan further discloses where the kit includes a base putty provided in a first and second amount and the catalyst putty being provided in a first and second amount, the base putty and catalyst putty first and second amounts each being mixable to form a first and second putty mixture to be positioned in the two sets of trays to form the impressions (Fischer paragraph [0015] lines 1-10 disclosing a first putty mixture formed and placed in the first set of dental trays, paragraph [0021] disclosing a second the kit and method making a second impression thus requiring a second putty formed from second base and catalyst putties, paragraph [0038]-[0044] disclosing making the impressions one at a time and that the impression material sets, thus requiring two mixings of impression putty at separate time), otherwise this would have been obvious to one having ordinary skill in the art to provide two separate base and catalyst putty amounts for each separate tray to be made as premixing one large amount of putty would cause the putty to harden before the patient would be able to take both impression properly as made clear by Fischer’s disclosure of the time sensitive nature of the setting material.
Claims 4, 6, 7, 8, 18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2009/0081604 A1) in view of Tchouangang et al. (US 2011/0183293 A1) further motivated by Mouth Piece Guy et la. (Mouth Piece guy vs the competition: impression kits, www.youtube.com/watch?v=tYOjMtYWQOQ&feature=youtu.be, 02/23/2018 pdf with screen shots provided) in view of Kravitz et al. (Teledentistry, Do-it-Yourself Orthodontics, and Remote Treatment Monitoring, JCO/DECEMBER 2016, VOLUME L NUMBER 12)  in view of Brandy et al. (Why I Am straightening my teeth with smiledirectclub-glue sticks blog published on line 08/26/2015 at https://gluesticksblog.com/smiledirectclub-review/) and further in view of Milligan et al. (Smile direct User interface published on line 04/02/2017 at https://www.youtube.com/watch?v=f_Tn8PyUh9Q pdf of screen shots cited)as applied to claim 1 above and further in view of Kaza et al. (US 2008/0206705 A1).
Regarding claims 4, 6, 7, 8, 18, 20-23, Fisher/Tchouangang /MouthPieceGuy/Kravitz/Brandy/Milligan discloses steps identical to the instant application as discussed above, but fails to explicitly disclose where the receiving the plurality of dental impressions further includes receiving at least one or both of the trays of the first set/plurality of dental impressions created using the first set of upper and/or lower dental trays and receiving a second set/plurality of impressions created using the second or third set of upper and/or lower arch trays, nor where the first set of trays consist of two upper trays of the first size and the second set consists of two lower arch trays of the second size.
However, Kaza discloses a method of initial kits being provided with a set of trays for either jaw to be provide with at least two trays for that jaw and further receiving a plurality of dental impressions (Fig. 6a element s600) in order to make dental appliance shells that reposition teeth (paragraph [0049] all) by the receiving of any number/plurality of dental impression sets of upper or lower jaws to combine the sets in order to provide the aligners (paragraphs [0046] all, [0051] lines 1-2 disclosing aligners for either the upper or lower jaw) .
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the kit having sets of upper or lower trays consisting of two trays of each upper and lower with the same size and receiving of impressions to include receiving multiple sets/ a plurality of the upper and lower jaws to include more than one impression set of the same upper and lower jaw as taught by Kaza into the method of impression being used based on sizing of tray requirements for each upper and lower jaw as taught by Fisher/Tchouangang /MouthPieceGuy/Kravitz/Brandy/Milligan for the purpose of the method being able to create satisfactory models of teeth to form shells from based on multiple impressions some of which may have distortions in parts and form a combination positive jaw model from the multiple impressions each having a different distortion is the patient is unsatisfied with one particular impression as taught by Kaza (paragraph [0044] lines 1-7, paragraph [0057] lines 1-14 disclosing receiving any number of impression of the same jaw for a number of reasons including judgement of satisfactory impressions). As Fisher/Tchouangang /MouthPieceGuy/Kravitz/Brandy/Milligan would provide the kit consisting of two or three sets of differently sized impression trays and would select the various trays based on different patient’s upper and lower jaw sizes, which would inherently in the natural population include some patients needing different sized trays for proper fitting of upper and lower jaws (Mouthpieceguy page 3, Tchouangang paragraph [0075] lines 5-6 disclosing known size differences among individuals), the combination with Kaza would include such situations.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2009/0081604 A1) in view of Tchouangang et al. (US 2011/0183293 A1) further motivated by Mouth Piece Guy et la. (Mouth Piece guy vs the competition:impression kits, www.youtube.com/watch?v=tYOjMtYWQOQ&feature=youtu.be, 02/23/2018 pdf with screen shots provided) in view of Kravitz et al. (Teledentistry, Do-it-Yourself Orthodontics, and Remote Treatment Monitoring, JCO/DECEMBER 2016, VOLUME L NUMBER 12)  in view of Brandy et al. (Why I Am straightening my teeth with smiledirectclub-glue sticks blog published on line 08/26/2015 at https://gluesticksblog.com/smiledirectclub-review/) and further in view of Milligan et al. (Smile direct User interface published on line 04/02/2017 at https://www.youtube.com/watch?v=f_Tn8PyUh9Q pdf of screen shots cited) as applied to claim 9 above and further in view of Kurthy et al. (US 2015/0010879 A1).
Fisher/Tchouangang /MouthPieceGuy/Kravitz/Brandy/Milligan discloses steps identical to the instant application as discussed above but fails to explicitly disclose where the first amount of base putty and the first amount of catalyst putty is greater than the second amount of base putty and the second amount of catalyst putty, however MouthPieceGuy does disclose the need for different size trays using different amounts of provided putties (page 13-19).
However, Kurthy discloses a system of hydraulic bite down dental impression (title and abstract) that includes sets of trays having different sizes and the use of different amounts of base and catalyst putties in accordance with different sized trays being loaded with appropriate amounts of putty for impressions (paragraph [0064] lines 1-39 disclosing it was known to provide base and catalyst putties “based on the size of the impression tray and amount of impression putty necessary to the particular impression”).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the provision of a first amount of base and catalyst putty being greater than the second amount of base and catalyst putty as taught by Kurthy into the method of impression being used based on the at least two different sized tray requirements for each upper and lower jaw as taught by Fisher/Tchouangang /MouthPieceGuy/Kravitz/Brandy/Milligan for the purpose of providing for each tray the amount of putty necessary for the particular impression and based on the size of the impression tray as taught by Kurthy (paragraph [0064] lines 1-39). As Fisher/Tchouangang /MouthPieceGuy/Kravitz/Brandy/Milligan would provide the kit with multiple sized impression trays and selection of the various trays used would be based on different patient’s upper and lower jaw sizes, which would inherently in the natural population include some patients needing different sized tray for proper fitting of upper and lower jaws, the combination with Kurthy would include such situations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.P.S/               Examiner, Art Unit 3772                                                                                                                                                                                                        11/17/2022	/EDWARD MORAN/Primary Examiner, Art Unit 3772